DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–19 and 23 is/are pending.
Claim(s) 20–22 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0175562 A1.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 November 2019 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 25 November 2019.  These drawings are acceptable.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CELL ASSEMBLY INCLUDING POUCH CELL AND COMPRESSION ELEMENT HOUSED IN SPACE DEFINED THERMAL PLATE AND CELL FRAME, CELL SUB-MODULE, ENERGY STORAGE MODULE AND METHOD FOR ASSEMBLING THE SAME.

The disclosure is objected to because of the following informalities:
Reference character 12i is referred to as a positive cell in paragraph [0086]. Reference character 12i is used to designate positive cell terminals. Reference character 12i should be referred to as positive cell terminals in paragraph [0086].  
Appropriate correction is required.

Claim Objections
Claim(s) 16 and 19 is/are objected to because of the following informalities:
Claim 16 uses a reference character 1000 for the energy storage module. Reference characters have not been used elsewhere in the claims. Reference character 1000 should be used to designate the energy storage module in claim 16.
Claim 19 recites the limitation "Volt." Volt is not a proper noun. Proper nouns, acronyms, and abbreviations are capitalized. The term volt should not be capitalized.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–19 and 23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "bus bars and a thermal plate being integrated into the cell frame." It is unclear if the phrase "being integrated into the cell frame" is further limiting only a thermal plate or both bus bars and a thermal plate.
Claims 2–4 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2–4 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "wherein the pouch cell is secured to the thermal plate by one of a supported and non-supported adhesive layer." It is unclear what the phrase "one of" is intended to encompass because the list following does not have a list of alternatives. The Office 
Claims 6–8 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 6–8 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "a negative terminal of the pouch cell." Claim 1, which claim 9 is directly dependent, recites the limitation "a lithium-ion pouch cell comprising … a negative cell terminal." It is unclear if "a negative terminal" recited in claim 9 is further limiting "a negative cell terminal" recited in claim 1.
Claim 9 recites the limitation "a positive terminal of the pouch cell." Claim 1, which claim 9 is directly dependent, recites the limitation "a lithium-ion pouch cell comprising … a positive cell terminal." It is unclear if "a positive terminal" recited in claim 9 is further limiting "a positive cell terminal" recited in claim 1.
Claim 10 is directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claim 10 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "bus bars and a thermal plate being integrated into the cell frame." It is unclear if the phrase "being integrated into the cell frame" is further limiting only a thermal plate or both bus bars and a thermal plate.
Claim 11 recites the limitation "a first cell assembly" in line 15. Claim 11 has previously recited the limitation "at least two cell assemblies" in lines 1–2. It is unclear if "a first cell 
Claim 11 recites the limitation "an adjacent cell assembly" in lines 15–16. Claim 11 has previously recited the limitation "at least two cell assemblies" in lines 1–2. It is unclear if "an adjacent cell assembly" is further limiting one of "at least two cell assemblies." The Office recommends the limitation "an adjacent one of the at least two cell assemblies."
Claim 12 recites the limitation "wherein the cell sub-module comprises three cell assemblies." Claim 11, which claim 12 is directly dependent, recites the limitation "[a] cell comprising at least two cell assemblies." It is unclear if "three cell assemblies" recited in claim 12 is further limiting "at least two cell assemblies" recited in claim 11. The number of cell assemblies required by claim 12 is unclear (e.g., three cell assemblies or five cell assemblies). The Office recommends the limitation "wherein the at least two cell assemblies comprises three cell assemblies."
Claim 13 recites the limitation "each sub-cell module" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "bus bars and a thermal plate being integrated into the cell frame." It is unclear if the phrase "being integrated into the cell frame" is further limiting only a thermal plate or both bus bars and a thermal plate.
Claim 13 recites the limitation "a first cell assembly" in lines 17–18. Claim 13 has previously recited the limitation "at least two cell assemblies" in line 5. It is unclear if "a first cell assembly" is further limiting one of "at least two cell assemblies." The Office recommends the limitation "a first one of the at least two cell assemblies."
Claim 13 recites the limitation "an adjacent cell assembly" in lines 17–18. Claim 13 has previously recited the limitation "at least two cell assemblies" in line 5. It is unclear if "an adjacent cell assembly" is further limiting one of "at least two cell assemblies." The Office recommends the limitation "an adjacent one of the at least two cell assemblies."
Claim 14 recites the limitation "wherein the bus bars of two adjacent cell sub-modules." Claim 13, which claim 14 is directly dependent, recites the limitation "a plurality of cell sub-modules." It is unclear if "two adjacent cell sub-modules" recited in claim 14 is further limiting two of "a plurality of cell sub-modules" recited in claim 13. The Office recommends the limitation "two adjacent ones of the plurality of cell sub-modules."
Claim 15 recites the limitation "the Cu-bus bar" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the Al-bus bar" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "a cell assembly." Claim 13, which claim 16 is directly dependent, recites the limitation "at least two cell assemblies." It is unclear if "a cell assembly" recited in claim 16 is further limiting one of "at least two cell assemblies" recited in claim 13.
Claim 17 is directly dependent from claim 16, indirectly dependent from claim 13, and includes all the limitations of claims 13 and 16. Therefore, claim 17 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is directly dependent from claim 13 and includes all the limitations of claim 13. Therefore, claim 18 is also indefinite for failing to particularly point out and distinctly claim the 
Claim 19 recites the limitation "the energy storage module … comprising four cell sub-modules." Claim 13, which claim 19 is directly dependent, recites the limitation "[a]n energy storage module, comprising a plurality of cell sub-modules. It is unclear if "four cell sub-modules" recited in claim 19 is further limiting "a plurality of cell sub-modules" recited in claim 13. The number of cell sub-modules required by claim 19 is unclear (e.g., four cell sub-modules or six cell sub-modules). The Offices recommends the limitation "wherein the plurality of cell sub-modules comprises four cell sub-modules."
Claim 19 recites the limitation "each cell sub-modules comprising three cell assemblies." Claim 13, which claim 19 is directly dependent, recites the limitation "each sub-cell modules comprising: at least two cell assemblies." It is unclear if "three cell assemblies" recited in claim 19 is further limiting "at least two cell assemblies" recited in claim 13. The number of cell assemblies required by claim 19 is unclear (e.g., three cell assemblies or five cell assemblies). The Office recommends the limitation "wherein the at least two cell assemblies comprises three cell assemblies."
Claim 23 is indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claim 23 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 5–7, 11–13, 16, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruger et al. (WO 2016/131141 A1, hereinafter Kruger).
Regarding claim 1, Kruger discloses a cell assembly (100, [0034]), comprising:
a cell frame (103, [0036]),
bus bars (132, [0055]) and
a thermal plate (102) being integrated into the cell frame (103, [0036]);
a lithium-ion pouch cell (110) comprising a first face (FIG. 2, [0039]); and a second face opposite the first face (FIG. 2, [0039]); a positive cell terminal (106); and a negative cell terminal (107, [0039]),
the positive cell terminal (106) and the negative cell terminal (107) being arranged at a top end (108) of the pouch cell (110, [0039]); and
a compression element (120, [0037]); and
the cell frame (103) being configured to receive and house the pouch cell (110) and the compression element (120) in a space defined by the thermal plate (102) and the cell frame (103, [0040]).
Regarding claim 3
wherein a bottom portion (129) of the thermal plate (102) extends through a bottom wall (118) of the cell frame (103, [0043]).
Regarding claim 4, Kruger discloses all claim limitations set forth above and further discloses a cell assembly:
wherein the cell terminals (106, 107) of the pouch cell are pre-bent to contact the bus bars (132, [0054]).
Regarding claim 5, Kruger discloses all claim limitations set forth above and further discloses a cell assembly:
wherein the pouch cell (110) is secured to the thermal plate (102) by one of a supported adhesive layer or non-supported adhesive layer (see tape, [0037]), which is at least partially applied on the thermal plate (102, FIG. 2).
Regarding claim 6, Kruger discloses all claim limitations set forth above and further discloses a cell assembly:
wherein the compression element (120) comprises at least one foam layer (FIG. 2, [0037]).
Regarding claim 7, Kruger discloses all claim limitations set forth above and further discloses a cell assembly:
wherein the cell frame (103) comprises geometric features (136) for supporting appropriate placement of the cell terminals (106, 107, [0054]).
Regarding claim 11, Kruger discloses a cell sub-module (FIG. 4, [0054]) comprising at least two cell assemblies (100A–C), each of the at least two cell assemblies (100) comprising:
a cell frame (103, [0036]),
bus bars (132, [0055]) and
a thermal plate (102) being integrated into the cell frame (103, [0036]);
a lithium-ion pouch cell (110) comprising a first face (FIG. 2, [0039]); and a second face opposite the first face (FIG. 2, [0039]); a positive cell terminal (106); and a negative cell terminal (107, [0039]),
the positive cell terminal (106) and the negative cell terminal (107) being arranged at a top end (108) of the pouch cell (110, [0039]); and
a compression element (120, [0037]); and
the cell frame (103) being configured to receive and house the pouch cell (110) and the compression element (120) in a space defined by the thermal plate (102) and the cell frame (103, [0040]); and
the at least two cell assemblies (100A–C) being stacked such that the thermal plate (102) of a first one (100A) of the cell assemblies (100A–C) contacts the compression element (120) of an adjacent one (100B) cell assemblies (FIG. 4, [0035]), and
such that the cell terminals (106, 107) of each cell assembly (100) are arranged on a first side of the cell sub-module (FIG. 4, 0054]).
Regarding claim 12, Kruger discloses all claim limitations set forth above and further discloses a cell sub-module:
wherein the cell sub-module (FIG. 4, [0054]) comprises three cell assemblies (100A–C, [0054]).
Regarding claim 13, Kruger discloses an energy storage module (see battery bank, [0063]), comprising a housing (see rack, [0072]) having a thermal management feature (157, [0060]); a plurality of cell sub-modules (FIG. 4, [0054]) arranged in the housing (see string, 
a cell frame (103, [0036]),
bus bars (132, [0055]) and
a thermal plate (102) being integrated into the cell frame (103, [0036]);
a lithium-ion pouch cell (110) comprising a first face (FIG. 2, [0039]); and a second face opposite the first face (FIG. 2, [0039]); a positive cell terminal (106); and a negative cell terminal (107, [0039]),
the positive cell terminal (106) and the negative cell terminal (107) being arranged at a top end (108) of the pouch cell (110, [0039]); and
a compression element (120, [0037]); and
the cell frame (103) being configured to receive and house the pouch cell (110) and the compression element (120) in a space defined by the thermal plate (102) and the cell frame (103, [0040]); and
the at least two cell assemblies (100A–C) being stacked such that the thermal plate (102) of a first one (100A) of the cell assemblies (100A–C) contacts the compression element (120) of an adjacent one (100B) cell assemblies (FIG. 4, [0035]), and
such that the cell terminals (106, 107) of each cell assembly (100) are arranged on a first side of the cell sub-module (FIG. 4, 0054]); and
the housing comprising a plurality of cavities (see rack, [0072]),
each configured to receive a corresponding one of the plurality of cell sub-modules (see string, [0072]),
the cavities being defined by one of at least one wall (155) of the housing and an internal partition (151, 152) of the housing by at least two internal partitions (151, 152) of the housing (FIG. 7, [0052]).
Regarding claim 16, Kruger discloses all claim limitations set forth above and further discloses an energy storage module, further comprising:
a sense line for measuring at least one of the voltage of a cell assembly at least one cell sub-module of the plurality of cell sub-modules (see sensors, [0063}.
Regarding claim 17, Kruger discloses all claim limitations set forth above and further discloses an energy storage module:
wherein the sense line further comprises at least one temperature sensor integrated into the sense line (see sensors, [0063]).
Regarding claim 19, Kruger discloses all claim limitations set forth above and further discloses an energy storage module: 
wherein the energy storage module is a twelve-volt lithium-ion starter battery comprising four cell sub-modules, each cell sub-module comprising three cell assemblies (see voltage, [0057]).

Claim(s) 1, 7, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (GB 2535546 A, hereinafter Brown).
Regarding claim 1, Brown discloses a cell assembly (100, P18/L5–9), comprising:
a cell frame (114, P18/L25–35),
bus bars (130B, P20/L20–27) and
a thermal plate (112) being integrated into the cell frame (114, P19/L4–8);
a lithium-ion pouch cell (118) comprising a first face (FIG. 2, P19/L4–8); and a second face opposite the first face (FIG. 2, P19/L4–8); a positive cell terminal (118T1); and a negative cell terminal (118T2, P19/L4–8),
the positive cell terminal (118T1) and the negative cell terminal (118T2) being arranged at a top end (118e) of the pouch cell (118, P19/L4–8); and
a compression element (116, P18/L25–35); and
the cell frame (114) being configured to receive and house the pouch cell (118) and the compression element (116) in a space defined by the thermal plate (112) and the cell frame (114, P18/L25–35).
Regarding claim 7, Brown discloses all claim limitations set forth above and further discloses a cell assembly:
wherein the cell frame (114) comprises geometric features (162AT1, 162AT2) for supporting appropriate placement of the cell terminals (118T1, 118T2, P19/L20–36).
Regarding claim 8, Brown discloses all claim limitations set forth above and further discloses a cell assembly:
wherein the geometric features (162AT1, 162AT2) comprise recesses (FIG. 2, P19/L20–36), which comprise a shape corresponding to the cell terminals (118T1, 118T2) of the pouch cell (118, P19/L20–36).
Regarding claim 10, Brown discloses all claim limitations set forth above and further discloses a cell assembly:
wherein the cell terminals (118T1, 118T2) are welded to the bus bars (130B, P20/L32–P21/L7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruger (WO 2016/131141 A1) as applied to claim(s) 1 above, and further in view of Marchio et al. (US 2012/0129024 A1, hereinafter Marchio).
claim 2, Kruger discloses all claim limitations set forth above and further discloses a cell assembly:
wherein the thermal plate (102) is in-molded in the cell frame (103, [0043]).
Kruger does not explicitly disclose:
wherein the bus bars are in-molded in the cell frame.
Marchio discloses bus bars (260) in-molded in the cell frame (110, [0083]) to improve the life of the cell assembly (see battery pack, [0007]). Kruger and Marchio are analogous art because they are directed to cell assemblies. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to in-mold the bus bars of Kruger as taught by Marchio in order to improve the life of the cell assembly.
Regarding claim 23, modified Kruger discloses all claim limitations set forth above and further discloses a cell assembly:
wherein a bottom portion (129) of the thermal plate (102) extends through a bottom wall (118) of the cell frame (103, [0043]).

Claim(s) 9, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruger et al. (WO 2016/131141 A1, hereinafter Kruger) as applied to claim(s) 1 and 13 above, and further in view of Zhao (US 2013/0306353 A1).
Regarding claim 9, Kruger discloses all claim limitations set forth above, but does not explicitly disclose a cell assembly:
wherein the bus bars comprise a Cu-bus bar for coupling to the negative cell terminal of the pouch cell and
an Al-bus bar for coupling to the positive cell terminal of the pouch cell.

Regarding claims 14 and 15, Kruger discloses all claim limitations set forth above and further discloses an energy storage module:
wherein the bus bars of two adjacent cell sub-modules are connected to each other by a metallic plate such that the two adjacent cell sub-modules are electrically connected in series (see in parallel and/or in series, [0072]),
wherein the respective cell assemblies of each cell sub-module are simultaneously electrically connected in parallel to each other (see in parallel and/or in series, [0072]).
Kruger does not explicitly disclose:
wherein the bus bars of two adjacent cell sub-modules are connected to each other by a bimetallic plate; and
wherein the bimetallic plate comprises a Cu-portion for connecting to the Cu-bus bar of the negative terminal and
wherein the bimetallic plate further comprises an Al-portion for connecting to the Al-bus bar of the positive terminal.
.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruger (WO 2016/131141 A1) as applied to claim(s) 13 above, and further in view of Choi et al. (US 2016/0133898 A1, hereinafter Choi).
Regarding claim 18, Kruger discloses all claim limitations set forth above, but does not explicitly disclose an energy storage module:
wherein the housing of the energy storage module is configured to be closed by a cover element.
Choi discloses an energy storage module (100) comprising a housing (40) configured to be closed by a cover element (61, [0060]) to prevent the exposure of the circuit of the energy storage module (see front cover, [0060]). Kruger and Choi are analogous art because they are directed to energy storage modules. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make housing of Kruger with the cover of Choi in order to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.